DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/06/2019 was filed after the mailing date of the application on 11/06/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The disclosure is objected to because of the following informalities: 
Paragraph [0007] line 11 recites “read request of the host device;  store” line 11 should read “read request of the host device; store” 
Paragraph [0044] lines 1-3 recite “Therefore, when a region accessed for a host read request is a sacrificial block, since data read to process the host read request is copied into the second region of the memory buffer 240, the sacrificial block does not need to be accessed for the background operation again.” The examiner suggests eliminating or rephrasing this statement to read “Therefore when a region for a host read request is a sacrificial block, the host read request copies the read data into the second region of the memory buffer 240 thus the sacrificial block does not need to be accessed for the background operation again.”
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Appropriate correction is required.
Claim Objections
Claims 2, 10, and 15 are objected to because of the following informalities:
Claim 2 reads, “sending the data responsive to the request” this claim is dependent on claim 1 which recites “output the read data.” In order to promote clarity, consistent nomenclature should be used. For example, claim 2 may be read “outputting the data responsive to the request.”   Appropriate correction is required.
Claim 10 reads, “transfers the collected data to a target block” this claim is dependent on claim 6 which recites, “output the read data.” In order to promote clarity, consistent nomenclature should be used. For example, claim 10 may be read “outputs the collected data to a target block.” Appropriate correction is required.
Claim 15 reads, “transferring the collected data” this claim is dependent on claim 11 which recites, “output the read data.” In order to promote clarity, consistent nomenclature should be used. For example, claim 15 may be read “Outputting the collected data.”  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 6, 11, and 16 recite, “included in a supposed-to-be-erased region.” The term “supposed-to-be-erased” is indefinite as it is unclear as to whether this region will be erased in the future, a region that should have been erased but wasn’t, or what the approximate metes and bound are of the claim language. 
Claims 2-5 are dependent on claim 1 and therefore inherit the rejection.
Claims 7-10 are dependent on claim 6 and therefore inherit the rejection.
Claims 12-15 are dependent on claim 11 and therefore inherit the rejection.
Claims 16-20 are dependent on claim 15 and therefore inherit the rejection.
Claims 4, 8, and 13 recite the limitation "wherein the background operation" in line 2 of each claim.  There is insufficient antecedent basis for this limitation in the claim. The examiner recommends changing the dependency of these claims to resolve the antecedence issue. For example, if claim 4 depended on claim 3 instead of claim 1 there would be antecedent basis. The same applies to claims 8 and 13 which may be dependent on claims 7 and 12. 
Claims 10 and 15 recite “the data stored in the second region of the memory buffer in response to the read request of the host device.” Claim 10 depends on claim 6 which recites, “store the read data in a first region of the memory buffer” and “copy the read data from the first region into a second region of the memory buffer upon a determination based on the attribute information.” However, claim 6 does not recite storing additional data directly in the second buffer region based in response to a read request. The examiner is unclear on what data is stored 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-8, 10-13, 15-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20160188208) in view of Lee (US 20170212831).
In regards to claim 1, Kim teaches a data storage device comprising:
a memory array comprising a plurality of blocks, each block including a plurality of pages; (Kim teaches a memory cell array which includes a plurality of memory blocks. See [0089] Additionally, Kim teaches these memory blocks are composed of a plurality of pages. See [0110] and [0153])
and a controller in communication with the memory array and comprising a memory buffer, the controller configured to maintain attribute information associated with each block and each page of the memory array, the controller further configured to: (Kim teaches a memory controller, 110, in communication with a memory buffer, SRAM 113. The memory controller maintains a valid table. This table includes information of valid pages of victim blocks such as the block number of a victim block and a physical page number. Therefore, the valid table maintains attributes of each block and page of the memory array. See [0075] and [0154])
	read data from a requested page in the memory array responsive to an external request; (Data may be read from the memory cell array through an external request via received signals. See [0091])
and store the read data in a first region of the memory buffer to output the read data responsive to the external request. (The buffer memory, SRAM 113, may store the read data in response to an external request. See [0080] and [0091])
However, Kim does not teach to copy the read data from the first region of the memory buffer into a second region of the memory buffer upon a determination based on the attribute information that the requested page is included in a supposed-to-be-erased region.
Lee teaches to copy the read data from the first region of the memory buffer into a second region of the memory buffer upon a determination based on the attribute information that the requested page is included in a supposed-to-be-erased region. (Lee teaches a method for improved performance in a garbage collection system. Lee’s system includes a memory buffer which acts as a first region and a temporary memory buffer which acts as a second region of a larger buffer system. In this system, the first memory buffer is searched for a valid region. This valid region is then written to a second temporary buffer. In this method, the validity acts as an attribute of the data. Further, the valid region acts as the supposed to be erased region. See [0069])
It would be obvious to one of ordinary skill in the art before the effective filing date of the application to modify Kim to incorporate the teachings of Lee to include copying the read 
In regards to claim 2, the combination of Kim in view of Lee further teaches the data storage device according to claim 1, wherein the first region of the memory buffer is configured to temporarily store the data read from the memory array before sending the data responsive to the request, and the second region of the memory buffer is configured to temporarily store data to be written to the memory array responsive to the request. (Lee teaches a first memory buffer and a second temporary buffer. Data is stored in the first buffer. This buffer is then searched to find a valid region. Then this data is written to the temporary buffer to store a copy of the data. The data from this second buffer may be written to the array. See [Lee, 0069] and “The data from the SMRAM temp buffer to the NVRAM is copied with both the destination address aligned and the data size aligned” [0069])
In regards to claim 3, the combination of Kim in view of Lee further teaches the data storage device according to claim 1, wherein the controller is configured to perform a background operation on the memory array, and the supposed-to-be-erased region is a sacrificial block selected for the background operation. (Kim teaches the background operations on the memory array select at least one victim block. See [Kim, 0153])
In regards to claim 4, the combination of Kim in view of Lee further teaches the data storage device according to claim 1, wherein the background operation comprises one or more of a wear-leveling operation, a garbage collection operation or a read reclaim operation. (Kim teaches the background operations on the memory array select at least one victim block. See [Kim, 0153])
In regards to claim 6, Kim teaches a data storage device comprising:
a memory array comprising a plurality of blocks, each block including a plurality of pages; (Kim teaches a memory cell array which includes a plurality of memory blocks. See [0089] Additionally, Kim teaches these memory blocks are composed of a plurality of pages. See [0110] and [0153])
and a controller in communication with the memory array and a host device and comprising a memory buffer, the controller configured to maintain attribute information associated with each block and each page of the memory array, the controller further configured to: (Kim teaches a memory controller in communication with a memory buffer. The memory controller maintains a valid table. This table includes information of valid pages of victim blocks such as the block number of a victim block and a physical page number. Therefore, the valid table maintains attributes of each block and page of the memory array. See [0075] and [0154])
	receive a read request and the associated read address from the host device; (The memory controller may receive a logical address and read command from an external device. Data may be read from this address in the memory cell array through an external request via received signals. See [0056] and [0091])
	read data from the read address in the memory array based on the read request of the host device; (The memory controller may receive a logical address and read command from an external device. Data may be read from this address in the memory cell array through an external request via received signals. See [0056] and [0091])
(The buffer memory, SRAM 113, may store the read data in response to an external request. See [0080] and [0091])
	However, Kim does not teach to copy the read data from the first region into a second region of the memory buffer upon a determination based on the attribute information that a page corresponding to the read address is included in a supposed-to-be-erased region.
	Lee teaches to copy the read data from the first region into a second region of the memory buffer upon a determination based on the attribute information that a page corresponding to the read address is included in a supposed-to-be-erased region. (Lee teaches a method for improved performance in a garbage collection system. Lee’s system includes a memory buffer which acts as a first region and a temporary memory buffer which acts as a second region of a larger buffer system. In this system, the first memory buffer is searched for a valid region. This valid region is then written to a second temporary buffer. In this method, the validity acts as an attribute of the data. Further, the valid region acts as the supposed to be erased region. See [0069])
	It would be obvious to one of ordinary skill in the art before the effective filing date of the application to modify Kim to incorporate the teachings of Lee to include copying the read data from the first region into a second region of the memory buffer upon a determination based on the attribute information that a page corresponding to the read address is included in a supposed-to-be-erased region. The inclusion of a memory buffer with two regions allows the buffer to maintain an additional copy which may speed up the performance of the device as seen in Lee [0069]. 
In regards to claim 7, the combination of Kim in view of Lee further teaches the data storage device according to claim 6, wherein the controller is configured to perform a background operation on the memory array, and the supposed-to-be-erased region is a sacrificial block selected for the background operation. (Kim teaches the background operations on the memory array select at least one victim block. See [0153])
In regards to claim 8, the combination of Kim in view of Lee further teaches the data storage device according to claim 6, wherein the background operation comprises one or more of a wear-leveling operation, a garbage collection operation or a read reclaim operation. (Kim teaches background operations including wear-leveling and garbage collection. See [0060] and [0061])
In regards to claim 10, the combination of Kim in view of Lee further teaches the data storage device according to claim 6, wherein the controller is configured to collect data copied into the second region of the memory buffer from the supposed-to-be- erased region by an internal read operation and the data stored in the second region of the memory buffer in response to the read request of the host device, and transfers the collected data to a target block selected according to a preset standard. (Lee teaches a first memory buffer and a second temporary buffer. Data is stored in the first buffer. This buffer is then searched to find a valid region. Then this data is written to the temporary buffer to store a copy of the data. This data is then written from the temporary, second, buffer to a block in the memory as Lee discloses, “The data from the SMRAM temp buffer to the NVRAM is copied with both the destination address aligned and the data size aligned.” See [Lee, 0069])
In regards to claim 11, Kim teaches a method for operating a data storage device including a memory array and a controller, the memory array including a plurality of blocks, (Kim teaches a memory cell array which includes a plurality of memory blocks. See [0089] Additionally, Kim teaches these memory blocks are composed of a plurality of pages. See [0110] and [0153])
maintaining, by the controller, attribute information on each of the blocks and pages; (Kim teaches a memory controller in communication with a memory buffer. The memory controller maintains a valid table. This table includes information of valid pages of victim blocks such as the block number of a victim block and a physical page number. Therefore, the valid table maintains attributes of each block and page of the memory array. See [0075] and [0154])
reading, by the controller, data from a requested page in the memory array responsive to an external request, and storing the read data in a first region of the memory buffer to output the read data responsive to the external request; (Data may be read from the memory cell array through an external request via received signals. See [0091])
and checking, by the controller, whether the requested page is included in a supposed-to-be- erased region, based on the attribute information. (Kim teaches a valid page table in which valid page attributes are held. The table can be checked to determine if the page is in the victim block which acts as the supposed-to-be-erased region. See [0156])
However, Kim does not teach checking, by the controller, whether the requested page is included in a supposed-to-be-erased region, based on the attribute information and copying the read data from the first region of the memory buffer into a second region of the memory buffer, upon a determination that the page is included in the supposed-to-be-erased region.
Lee teaches checking, by the controller, whether the requested page is included in a supposed-to-be-erased region, based on the attribute information. (Lee teaches a first memory buffer and a second temporary buffer. Data is stored in the first buffer. This buffer is then searched to find a valid region. Then this data is written to the temporary buffer to store a copy of the data based on the validity information. Therefore, the validity acts as an attribute indicating whether the data is in a supposed-to-be-erased region. See [Lee, 0069])
and copying the read data from the first region of the memory buffer into a second region of the memory buffer, upon a determination that the page is included in the supposed-to-be-erased region. (Lee teaches a method for improved performance in a garbage collection system. Lee’s system includes a memory buffer which acts as a first region and a temporary memory buffer which acts as a second region of a larger buffer system. In this system, the first memory buffer is searched for a valid region. This valid region is then written to a second temporary buffer. In this method, the validity acts as an attribute of the data. Further, the valid region acts as the supposed to be erased region. See [0069])
It would be obvious to one of ordinary skill in the art before the effective filing date of the application to modify Kim to incorporate the teachings of Lee to include checking, by the controller, whether the requested page is included in a supposed-to-be-erased region, based on the attribute information and copying the read data from the first region of the memory buffer into a second region of the memory buffer, upon a determination that the page is included in the supposed-to-be-erased region. The inclusion of a memory buffer with two regions allows the buffer to maintain an additional copy which may speed up the performance of the device as seen in Lee [0069]. 
In regards to claim 12, the combination of Kim in view of Lee further teaches the method according to claim 11, wherein the controller is configured to perform a background operation on the memory array, and the supposed-to-be-erased region is a sacrificial block  (Kim teaches the background operations on the memory array select at least one victim block. See [0153])
In regards to claim 13, the combination of Kim in view of Lee further teaches the method according to claim 11, wherein the background operation comprises one or more of a wear-leveling operation, a garbage collection operation or a read reclaim operation. (Kim teaches background operations including wear-leveling and garbage collection. See [0060] and [0061])
In regards to claim 15, the combination of Kim in view of Lee further teaches the method according to claim 11, wherein the controller is coupled to a host device, and wherein the method further comprises: collecting, by the controller, data transferred to the second region of the memory buffer from the supposed-to-be-erased region by an internal read operation in addition to the data stored in the second region of the memory buffer in response to the read request of the host device; and transferring the collected data to a target block selected according to a preset standard. (Lee teaches a first memory buffer and a second temporary buffer. Data is stored in the first buffer. This buffer is then searched to find a valid region. Then this data is written to the temporary buffer to store a copy of the data. This data is then written from the temporary, second, buffer to a block in the memory as Lee discloses, “The data from the SMRAM temp buffer to the NVRAM is copied with both the destination address aligned and the data size aligned.” See [Lee, 0069])
In regards to claim 16, Kim teaches a controller in communication with a memory array including a plurality of blocks each divided into a plurality of pages, the controller comprising: (Kim teaches a memory cell array which includes a plurality of memory blocks. See [0089] Additionally, Kim teaches these memory blocks are composed of a plurality of pages. See [0110] and [0153])
(Kim teaches SRAM 113 may be used as a buffer memory. See [0076])
a block manager configured to maintain attribute information associated with each of the blocks and pages; (Kim teaches a memory controller in communication with a memory buffer. The memory controller maintains a valid table. This table includes information of valid pages of victim blocks such as the block number of a victim block and a physical page number. Therefore, the valid table maintains attributes of each block and page of the memory array. See [0075] and [0154])
and a background operation processor configured to perform a management operation on the memory array using the read data copied into the memory buffer. (The memory controller 210 performs the background operations using data temporarily stored in the buffer memory. See [0132])
However, Kim does not teach a read controller configured to read data from the memory array, and store the read data in a second region of the memory buffer when a page from which the data is read is included in a supposed-to-be-erased region, based on the attribute information. 
Lee teaches a read controller configured to read data from the memory array, and store the read data in a second region of the memory buffer when a page from which the data is read is included in a supposed-to-be-erased region, based on the attribute information. (Lee teaches a method for improved performance in a garbage collection system. Lee’s system includes a memory buffer which acts as a first region and a temporary memory buffer which acts as a second region of a larger buffer system. In this system, the first memory buffer is searched for a valid region. This valid region is then written to a second temporary buffer. In this method, the validity acts as an attribute of the data. Further, the valid region acts as the supposed to be erased region. See [0069])

In regards to claim 17, the combination of Kim in view of Lee teaches the controller according to claim 16, wherein the supposed-to-be-erased region is a sacrificial block selected for the background operation. (Kim teaches the background operations on the memory array select at least one victim block. See [0153])
In regards to claim 18, the combination of Kim in view of Lee teaches the controller according to claim 16, wherein the background operation comprises one or more of a wear-leveling operation, a garbage collection operation and a read reclaim operation. (Kim teaches background operations including wear-leveling and garbage collection. See [0060] and [0061])
In regards to claim 20, the combination of Kim in view of Lee teaches the controller according to claim 16, wherein the controller is coupled to a host device, wherein the background operation processor is configured to collect data transferred to the second region of the memory buffer from the supposed-to-be-erased region by an internal read operation and the data stored in the second region of the memory buffer in response to the read request of the host device, and transfers the collected data to a target block selected according to a preset standard. (Lee teaches a first memory buffer and a second temporary buffer. Data is stored in the first buffer. This buffer is then searched to find a valid region. Then this data is written to the temporary buffer to store a copy of the data. This data is then written from the temporary, second, buffer to a block in the memory as Lee discloses, “The data from the SMRAM temp buffer to the NVRAM is copied with both the destination address aligned and the data size aligned.” See [Lee, 0069])
Claims 5, 9, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20160188208) in view of Lee (US 20170212831) as applied to claims 1, 6, 11, and 16 above, and further in view of Lu (US 20110029720).
In regards to claim 5, the combination of Kim in view of Lee teaches the data storage device according to claim 1 as seen above.
However, the combination of Kim in view of Lee does not teach the data storage device according to claim 1, wherein the controller is further configured to: classify the page, from which the data copied into the second region of the memory buffer was read, as an invalid page.
Lu teaches the data storage device according to claim 1, wherein the controller is further configured to: classify the page, from which the data copied into the second region of the memory buffer was read, as an invalid page. (Lu teaches a method for classifying a page as invalid. In Lu, if the logical address of the data has been changed the page is classified as invalid. Therefore, when the read data is initially read into the memory buffer, the logical address changes causing the page to be classified as invalid. See [0030])
It would be obvious to one of ordinary skill in the art before the effective filing date of the application to modify the combination of Kim and Lee to incorporate the teachings of Lu to include the data storage device according to claim 1, wherein the controller is further configured to: classify the page, from which the data copied into the second region of the memory buffer 
In regards to claim 9, the combination of Kim in view of Lee teaches the data storage device according to claim 6 as seen above.
However, the combination of Kim in view of Lee does not teach the controller is further configured to: classify the page, from which the data copied into the second region of the memory buffer was read, as an invalid page.
Lu teaches the controller is further configured to: classify the page, from which the data copied into the second region of the memory buffer was read, as an invalid page. (Lu teaches a method for classifying a page as invalid. In Lu, if the logical address of the data has been changed the page is classified as invalid. Therefore, when the read data is initially read into the memory buffer, the logical address changes causing the page to be classified as invalid. See [0030])
It would be obvious to one of ordinary skill in the art before the effective filing date of the application to modify the combination of Kim and Lee to incorporate the teachings of Lu to include the controller is further configured to: classify the page, from which the data copied into the second region of the memory buffer was read, as an invalid page. The classification of the page as invalid increases the efficiency of the system as it will not perform the background operations on the block again.
In regards to claim 14, the combination of Kim in view of Lee teaches the method of claim 11 as seen above. 

Lu teaches classifying, by the controller, the page from which the data copied into the second region of the memory buffer was read, as an invalid page, after copying the read data into the second region of the memory buffer. (Lu teaches a method for classifying a page as invalid. In Lu, if the logical address of the data has been changed the page is classified as invalid. Therefore, when the read data is initially read into the memory buffer, the logical address changes causing the page to be classified as invalid. See [0030])
It would be obvious to one of ordinary skill in the art before the effective filing date of the application to modify the combination of Kim and Lee to incorporate the teachings of Lu to include classifying, by the controller, the page from which the data copied into the second region of the memory buffer was read, as an invalid page, after copying the read data into the second region of the memory buffer. The classification of the page as invalid increases the efficiency of the system as it will not perform the background operations on the block again.
In regards to claim 19, the combination of Kim in view of Lee teaches the controller according to claim 16 as seen above.
However, the combination of Kim in view of Lee does not teach as the read controller copies the read data into the second region of the memory buffer, the block manager classifies the page, from which the data copied into the second region of the memory buffer was read, as an invalid page.
Lu teaches as the read controller copies the read data into the second region of the memory buffer, the block manager classifies the page, from which the data copied into the (Lu teaches a method for classifying a page as invalid. In Lu, if the logical address of the data has been changed the page is classified as invalid. Therefore, when the read data is initially read into the memory buffer, the logical address changes causing the page to be classified as invalid. See [0030])
It would be obvious to one of ordinary skill in the art before the effective filing date of the application to modify the combination of Kim and Lee to incorporate the teachings of Lu to include as the read controller copies the read data into the second region of the memory buffer, the block manager classifies the page, from which the data copied into the second region of the memory buffer was read, as an invalid page. The classification of the page as invalid increases the efficiency of the system as it will not perform the background operations on the block again.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSI A LOUDENSLAGER whose telephone number is (571)272-3410.  The examiner can normally be reached on Mon - Thurs 8:30 - 5:30 and every other Fri 8:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached at 571-272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/KELSI A LOUDENSLAGER/            Examiner, Art Unit 2183                                                                                                                                                                                            
/Aimee Li/            Supervisory Patent Examiner, Art Unit 2183